

117 HR 946 IH: Stop the Attack on Local Taxpayers Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 946IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Pascrell (for himself, Mrs. Watson Coleman, Mr. Pallone, Mr. Sires, Mr. Payne, Mr. Norcross, Ms. Sherrill, Mr. Kim of New Jersey, Mr. Courtney, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the dollar limitation on deduction of State and local taxes, and for other purposes.1.Short titleThis Act may be cited as the Stop the Attack on Local Taxpayers Act of 2021 or the SALT Act.2.Repeal of dollar limitation on deduction for State and local taxes(a)In generalSection 164(b)(6) of the Internal Revenue Code of 1986 is amended by striking all that follows January 1, 2026 and inserting , foreign real property taxes (other than such taxes paid or accrued in carrying on a trade or business or an activity described in section 212) shall not be taken into account under subsection (a)(1)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.3.Increase in deduction for certain expenses of elementary and secondary school teachers(a)IncreaseSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $1,000.(b)Conforming amendmentsSection 62(d)(3) of the Internal Revenue Code of 1986 is amended—(1)by striking 2015 and inserting 2019;(2)by striking $250 and inserting $1,000; and(3)in subparagraph (B), by striking 2014 and inserting 2018. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.4.Above-the-line deduction allowed for certain expenses of first responders(a)In generalSection 62(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: (F)Certain expenses of first respondersThe deductions allowed by section 162 which consist of expenses, not in excess of $1,000, paid or incurred by a first responder—(i)as tuition or fees for the participation of the first responder in professional development courses related to service as a first responder; or(ii)for uniforms used by the first responder in service as a first responder..(b)First responder definedSection 62(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (4)First responderFor purposes of subsection (a)(2)(F), the term first responder means, with respect to any taxable year, any individual who is employed as a law enforcement officer, firefighter, paramedic, or emergency medical technician for at least 1,000 hours during such taxable year. .(c)Inflation adjustmentSection 62(d)(3) of the Internal Revenue Code of 1986, as amended by section 4, is further amended by striking the $1,000 amount in subsection (a)(2)(D) and inserting the $1,000 amount in each of subparagraphs (D) and (F) of subsection (a)(2). (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 5.Increase of top marginal individual income tax rate under temporary rules(a)In generalThe tables contained in subparagraphs (A), (B), (C), (D), and (E) of section 1(j)(2) of the Internal Revenue Code of 1986 are each amended by striking 37% and inserting 39.6% and—(1)in subparagraph (A)—(A)by striking $600,000 each place such term appears and inserting $479,000; and(B)by striking $161,379 and inserting $119,029; (2)in subparagraph (B)—(A)by striking $500,000 each place such term appears and inserting $452,400; and(B)by striking $149,298 and inserting $132,638; (3)in subparagraph (C)—(A)by striking $500,000 each place such term appears and inserting $425,800; and(B)by striking $150,689.50 and inserting $124,719.50; and(4)in subparagraph (D)—(A)by striking $300,000 each place such term appears and inserting $239,500; and(B)by striking $80,689.50 and inserting $59,514.50.(b)Conforming amendments(1)Section 1(j)(4)(B)(iii) of the Internal Revenue Code of 1986 is amended—(A)in the matter preceding subclause (I), by striking 37 percent and inserting 39.6 percent;(B)in subclause (II), by striking 37-percent bracket and inserting 39.6-percent bracket; and(C)in the heading, by striking 37-percent bracket and inserting 39.6-percent bracket.(2)Section 1(j)(4)(C) of such Code is amended—(A)in clause (i)(II), by striking paragraph (5)(B)(i)(IV) and inserting paragraph (5)(B)(iv); and(B)by amending clause (ii) to read as follows: (ii)the amount which would (without regard to this paragraph) be taxed at a rate below 39.6 percent shall not be more than the sum of—(I)the earned taxable income of such child, plus(II)the maximum dollar amount for the 35-percent rate bracket for estates and trusts. .(3)The heading of section 1(j)(5) of such Code is amended to read as follows: Application of zero percent capital gain rate brackets.(4)Subparagraphs (A) and (B) of section 1(j)(5) of such Code are amended to read as follows:(A)In generalSubsection (h)(1)(B)(i) shall be applied by substituting below the maximum zero rate amount for which would (without regard to this paragraph) be taxed at a rate below 25 percent.(B)Maximum zero rate amount definedFor purposes of subparagraph (A), the term maximum zero rate amount means—(i)in the case of a joint return or surviving spouse, $77,200;(ii)in the case of an individual who is a head of household (as defined in section 2(b)), $51,700;(iii)in the case of any other individual (other than an estate or trust), an amount equal to ½ of the amount in effect for the taxable year under clause (i); and(iv)in the case of an estate or trust, $2,600..(5)Section 1(j)(5)(C) of such Code is amended by striking clauses (i) and (ii) of.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.(d)Section 15 not To applySection 15 of the Internal Revenue Code of 1986 shall not apply to any change in a rate of tax by reason of any amendment made by this section.